         Case 1:10-cr-00082-RJS Document 195 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


        -v-
                                                              No. 10-cr-82 (RJS)
                                                                   ORDER
DAVID ADAMS,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of Defendant’s motion for compassionate release, requesting that

the Court modify his sentence to time served and immediately release him to home confinement

and a period of supervised release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 189); the

government’s opposition to Defendant’s motion (Doc. No. 191); and Defendant’s reply to the

government’s opposition (Doc. No. 194). Based on these submissions, the Court understands

that Defendant received a positive COVID-19 test on April 27, 2020, but that he has not

exhibited any symptoms and there is no known evidence that his condition has materially

worsened since that date.

       IT IS HEREBY ORDERED THAT Defendant shall submit a letter by June 1, 2020

providing the Court with any information regarding (1) whether Defendant has manifested any

symptoms of the virus since his positive COVID-19 test on April 27, including since Defendant

last updated the Court on May 20; (2) whether Defendant is susceptible to continued harms from

the virus more than 30 days after his positive diagnosis; (3) whether persons who have tested

positive for COVID-19 are likely to become re-infected at a later date; (4) whether Defendant is

more likely to infect third parties at FCI Terminal Island or if released and transported to his
         Case 1:10-cr-00082-RJS Document 195 Filed 05/27/20 Page 2 of 2



parents’ residence; and (5) the likelihood that Defendant’s positive COVID-19 test on April 27

was a false positive. IT IS FURTHER ORDERED THAT the government shall respond to

Defendant’s submission by June 3, 2020.

SO ORDERED.

Dated:        May 27, 2020
              New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
